DECISION
{¶ 1} On September 2, 2004, relator, Mekuria Neguse, filed an action seeking a writ of procedendo against respondent, State of Ohio. The matter was referred to a magistrate of this court, pursuant to Civ.R. 53(C) and Loc.R. 12(M) of the Tenth District Court of Appeals. The magistrate issued a decision, including findings of fact and conclusions of law, and recommended that this court sua sponte dismiss the action. (Attached as Appendix A.) No objections have been filed to that decision.
 {¶ 2} As there have been no objections filed to the magistrate's decision, and it contains no error of law or other defect on its face, based on an independent review of the file, this court adopts the magistrate's decision. Relator's request for a writ of procedendo is dismissed.
Action dismissed.
Bryant and Klatt, JJ., concur.
 APPENDIX A        IN THE COURT OF APPEALS OF OHIO TENTH APPELLATE DISTRICT
[State ex rel. Mekuria Neguse,        :
                Relator,              :
v.                                    :             No. 04AP-906
State of Ohio,                        :          (REGULAR CALENDAR)
Respondent.]                          :
                          MAGISTRATE'S DECISION                     Rendered on September 28, 2004 Mekuria Neguse, pro se.
Ron O'Brien, Prosecuting Attorney, for respondent.
                              IN PROCEDENDO {¶ 3} In this original action, relator, Mekuria Neguse, requests that a writ of procedendo issue against the Franklin County Court of Common Pleas.
Findings of Fact:
 {¶ 4} 1. Relator, Mekuria Neguse, is an inmate of the Warren Correctional Institution. Relator brings this action against a government entity or employer. This action was filed on September 2, 2004.
 {¶ 5} 2. Relator has not deposited with the clerk of this court the sum of $100 as security for the payment of costs as required by Loc.R. 12(B).
 {¶ 6} 3. Relator has not filed the affidavit required by R.C. 2969.25(C) for an inmate who seeks waiver of prepayment of the filing fees in a civil action brought against a government entity or employee.
 {¶ 7} 4. Relator has not filed a motion for leave to proceed in forma pauperis supported by an affidavit showing indigency as provided by Loc.R. 12(B).
 {¶ 8} 5. Relator has not filed the affidavit required by R.C.2969.25(A).
Conclusions of Law:
 {¶ 9} It is the magistrate's decision that this court sua sponte dismiss this action on grounds that relator has failed to comply with the mandatory requirements set forth at R.C. 2969.25(A) and (C).
 {¶ 10} R.C. 2969.25(A) requires an inmate to file, at the time he commences a civil action against a government entity or employee, an affidavit listing each civil action or appeal that he has filed in the past five years, providing specific information regarding each action or appeal.
 {¶ 11} Under R.C. 2969.25(C), an inmate who seeks waiver of prepayment of the filing fees in a civil action brought against a government entity or employee, must file an affidavit that includes: (1) a statement of the amount in his inmate account for the preceding six months, as certified by the institutional cashier, and (2) a statement of all other cash and things of value owned by the inmate.
 {¶ 12} Compliance with the provisions of R.C. 2969.25 is mandatory and failure to satisfy the statutory requirements is grounds for dismissal of the action. State ex rel. Washington v. Ohio Adult Parole Auth. (1999),87 Ohio St.3d 258; State ex rel. Zanders v. Ohio Parole Bd. (1998),82 Ohio St.3d 421; State ex rel. Alford v. Winters (1997),80 Ohio St.3d 285.
 {¶ 13} Relator's failure to comply with the mandatory requirements of R.C. 2969.25 is grounds for dismissal of this action.
 {¶ 14} Accordingly, it is the magistrate's decision that this court sua sponte dismiss this action.